PER CURIAM.
On the record before us, we cannot conclude, as contended by appellant, that the court abused its discretion in determining that the recanting of testimony of a material witness who had testified while under the influence of four valium pills, allegedly with the knowledge of the prosecutor, created serious doubt as to the integrity of the trial and warranted the granting of an evi-dentiary hearing and new trial on the defendant’s motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. See, e. g., State v. Matera, 266 So.2d 661 (Fla.1972).
Affirmed.